DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 
Response to Amendment
	The previous rejection of claims 1-9 under 35 USC 112(b) is withdrawn in view of the amendment made to claim 1. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Stewart on 03/15/2021.
The application has been amended as follows: 
Claim 1
A process for dealkylation of alkylaromatic compounds, which process comprises:
contacting under dealkylation conditions an alkylaromatic feedstock with a first catalyst and a subsequent catalyst, which catalysts are loaded within a reactor in a stacked-bed configuration with the first catalyst loaded on top of the subsequent catalyst [[in]] at a weight ratio of the first catalyst[[-to-]] to the subsequent catalyst of from 1:9 to 9:1, wherein the alkylaromatic feedstock flows from a top to a bottom of the reactor, and wherein
the first catalyst comprises a) a carrier which comprises from 20 to 70 wt. % of a refractory oxide binder and from 30 to 80 wt. % of dealuminated ZSM-5 having a crystallite size of from 500 to 10,000 nm and a silica to alumina molar ratio (SAR) in a range of from 20 to 100; and b) platinum in an amount from 0.001 to 5 wt. %, based on [[the]] a total weight of the first catalyst; and 
the subsequent catalyst comprises a) a carrier which comprises from 20 to 70 wt. % of a refractory oxide binder; and from 30 to 80 wt. % of ZSM-5 having a crystallite size of from 3 to 100 nm and a SAR in a range of from 20 to 200, wherein the ZSM-5 of the subsequent catalyst has not been subjected to selective removal of alumina; and b) platinum in an amount of from 0.001 to 5 wt. %, based on [[the]] a total weight of the subsequent catalyst; and
producing a product stream comprising a dealkylated aromatic compound.

Claim 3: Canceled. 

Claim 7
	The process as claimed in claim 1, wherein [[a]] the weight ratio of the first catalyst to the subsequent catalyst is [[of]] from 1:5 to 5:1 

Claim 9, line 2:
feedstock comprises in a range of from 0.1 to 50 wt. % of ethylbenzene and in [[the]] a range of

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests a process comprising contacting an alkylaromatic feedstock with a first catalyst and then with a subsequent catalyst, wherein the first catalyst and the subsequent catalyst contain carriers as recited in claim 1.  Particularly, the first catalyst comprises (i) a carrier containing dealuminated ZSM-5 having a crystallite size of 500-10,000 nm and a silica-to-alumina molar ratio (SAR) in a range of 20-100 and (ii) platinum, whereas the second catalyst comprises (iii) a carrier containing ZSM-5 having a crystallite size of 3-100 nm and a SAR in a range of 20-200 and (iv) platinum, wherein the ZSM-5 of the subsequent catalyst has not been subjected to selective removal of alumina (dealumination). 
Domokos (US Pub. 2010/0217057 A1), which was applied in the previous Office Action, is considered the closest prior art to the instant invention. Domokos discloses a process for dealkylation of ethylbenzene using a catalyst composition comprising a carrier containing ZSM-5 and platinum, wherein said ZSM-5 has a crystallize size and a SAR that overlap with those recited in claim 1 and may be subjected to a dealumination treatment. Domokos further teaches that the ethylbenzene conversion can be enhanced if a second, different, small crystallite size ZSM-5 component is incorporated into the carrier of the above catalyst composition. However, Domokos does not motivate one of ordinary skill in the art to employ two separate catalysts, arranged sequentially, wherein said two catalysts are specifically selected such that the first catalyst comprises dealuminated ZSM-5 having a crystallite size of 500-10,000 nm while the subsequent catalyst comprises ZSM-5 having a crystallite size of 3-100 nm, wherein the ZSM-5 of the subsequent catalyst has not been subjected to selective removal of alumina.
Abichandani (US Pat. 5,516,956), applied in the previous Office Action, is considered another closest prior art to the instant invention. Abichandani discloses a process for converting ethylbenzene using a two-component catalyst system, wherein the first component comprises medium-to-large size ZSM-5 and platinum while the second component comprises small size 
In addition, the instant specification discloses catalytic tests (see Table 4) which shows that the catalyst system in accordance with claim 1 (Catalyst F) can have improved results, e.g. reduced xylene loss and increased para-xylene yield, compared to the comparative catalyst systems including a catalyst containing large ZSM-5 (Catalyst A), a catalyst containing large, dealuminated ZSM-5 (Catalyst B), a catalyst containing small ZSM-5 (Catalyst C), a catalyst containing small, dealuminated ZSM-5, and a mixture of large ZSM-5 and small ZSM-5, both dealuminated (Catalyst E). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772